Case: 15-10335    Date Filed: 08/28/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-10335
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 4:12-cv-00621-RH-CAS


HALA M. FARID,

                                                            Plaintiff-Appellant,

                                   versus

POSTMASTER GENERAL, U.S. POSTAL SERVICE,
in his official capacity,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                              (August 28, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-10335     Date Filed: 08/28/2015   Page: 2 of 5


      Hala Farid appeals pro se the summary judgment in favor of her employer,

the Postmaster General of the United States Postal Service, and against her

amended complaint of discrimination based on her race and national origin in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a), and

based on a disability in violation of the Rehabilitation Act, 29 U.S.C. § 794, and of

retaliation for engaging in protected activities in violation of Title VII, 42 U.S.C.

§ 2000e-3(a). Farid argues that material disputes of fact exist about whether she

was denied promotions, mispaid, required to complete extra duties, and blamed for

wrongdoing because she is white and Egyptian; whether she was disciplined

because of her disability; and whether she was retaliated against for filing a charge

of discrimination. We affirm.

      We review de novo a summary judgment and view all evidence in the light

most favorable to the non-moving party. See Alvarez v. Royal Atl. Developers, Inc.,

610 F.3d 1253, 1263 (11th Cir. 2010). Summary judgment is appropriate when

“there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      We review claims of discrimination and retaliation based on circumstantial

evidence using the burden-shifting framework established by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). Alvarez,
610 F.3d at 1264. Under that framework, an employee must establish a prima facie


                                           2
               Case: 15-10335        Date Filed: 08/28/2015   Page: 3 of 5


case of discrimination or retaliation, which creates a rebuttable presumption that

the employer has acted unlawfully. Id. The employer can rebut the presumption by

proffering a legitimate reason for its conduct. Id. If the employer provides a

legitimate reason, the employee must prove that the reason is a pretext for

discrimination or retaliation. Id.

      The district court did not err when it entered summary judgment against

Farid’s complaint of discrimination based on her race and national origin. Farid

failed to establish a prima facie case that she was denied promotions because of her

ethnicity. See id. As the district court stated, Farid did not identify what “position”

she sought, whether she was qualified for the position, whether she was similarly

situated to “the person who obtained the position,” or what “difference obtaining

the position . . . would have made to [her] in pay or other terms and conditions of

employment.” With respect to Farid’s claim about pay errors, she failed to

establish that the legitimate reasons the Postmaster proffered for the

miscalculations were pretextual. See Crawford v. City of Fairburn, Ga., 482 F.3d
1305, 1308 (11th Cir. 2007). Undisputed evidence established that “[e]rrors in pay

processing for rural carriers associates like” Farid were attributable to the varied

methods used to record “work in different offices and . . . [for] different routes”;

Farid was overpaid once and the agency made an “adjustment” to remedy the error;

and the Service compensated Farid for underpayments.


                                             3
              Case: 15-10335     Date Filed: 08/28/2015   Page: 4 of 5


      Farid also failed to establish a prima facie case of a hostile work

environment. See McCann v. Tillman, 526 F.3d 1370, 1378 (11th Cir. 2008). Farid

was required for one week to examine postal vehicles, was erroneously blamed for

injuring herself, and received warning letters twice for obstructing her coworkers’

parking spaces, but those “sporadic and isolated” incidents did not affect Farid’s

position with the Postal Service. See id. at 1379.

      The district court also did not err when it entered summary judgment against

Farid’s complaint of discrimination based on a disability. Farid failed to establish

that she had an impairment that constituted a disability when the Postmaster asked

her to resume her full time duties as a mail carrier in January 2010. See Cash v.

Smith, 231 F.3d 1301, 1306 (11th Cir. 2000). Farid submitted a doctor’s report that

restricted her from “driving with [a] headache” and carrying heavy items, but Farid

offered no evidence that the restrictions “substantially limit[ed] one or more of

[her] major life activities.” See 42 U.S.C. § 12102(1)(A); see also 34 C.F.R.

§ 104.3(j)(1). And, even if we were to assume that Farid was disabled, she could

not establish a prima facie case of discrimination because the Postmaster fully

accommodated her requests for different work assignments. See Sutton v. Lader,

185 F.3d 1203, 1207 (11th Cir. 1999). When Farid opposed resuming full time

duties, the Postmaster offered her a position to deliver mail “as needed [within her]

limitations” without having to “lift[] more than 10 pounds” or “driv[e] with a


                                          4
               Case: 15-10335     Date Filed: 08/28/2015    Page: 5 of 5


reported headache.” At Farid’s request, the Postmaster further modified her

position to relieve her of “delivery duties.”

      The district court also did not err by entering summary judgment against

Farid’s complaint of retaliation. Farid failed to establish a prima facie case because

she presented no evidence of a materially adverse employment action that was

causally connected to a protected activity. See Goldsmith v. City of Atmore, 996
F.2d 1155, 1163 (11th Cir. 1993). Farid’s allegations about being underpaid and

mistreated by her supervisors between 2005 and 2009 were not retaliatory because

they predated the filing of her charge of discrimination in April 2010. Although

Farid was required to examine vehicles for one week, was blamed errantly for

injuring herself, and received warnings for blocking parking spots, those actions

were not materially adverse because they did not “affect the terms and conditions

of [Farid’s] employment.” See Burlington N. & Santa Fe Ry. Co. v. White, 548
U.S. 53, 64, 126 S. Ct. 2405, 2412–13 (2006). Farid also alleged that she was

instructed not to touch the telephone or to perform clerical duties in retaliation for

her charge of discrimination, but the Postmaster presented undisputed evidence

that limited-duty employees like Farid were prohibited from performing clerical

duties because of a dispute with the postal workers’ union.

      We AFFIRM the summary judgment in favor of the Postmaster.




                                           5